Citation Nr: 0320421	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  90-51 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  

2.  Entitlement to an effective date earlier than August 19, 
1993, for the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to 
February 1955.  

In an August 1992 decision, the Board of Veterans' Appeals 
(Board) denied the veteran entitlement to service connection 
for tinnitus and to a compensable rating for his service-
connected bilateral hearing loss.  He appealed the Board's 
decision to the United States Court of Veterans Appeals 
(currently known as the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as Court).  In an 
April 1993 Memorandum Decision, the Court granted the 
Secretary's motion for summary affirmance of the Board's 
August 1992 decision.  

The veteran submitted an application to reopen his claim for 
entitlement to service connection for tinnitus in August 
1993.  The Regional Office (RO) denied the claim and the 
veteran appealed.  In a January 1997 decision, the Board 
reopened the claim on the basis that new and material 
evidence had been submitted and granted the veteran 
entitlement to service connection for tinnitus.  In February 
1997, the RO implemented the Board's decision, effective from 
August 19, 1993, and assigned the disability a 10 percent 
rating.  

In April 1997, the RO received the veteran's request for an 
effective date earlier than August 1993 for the award of 
service connection for tinnitus and for an increased, 
compensable, rating for his service-connected bilateral 
hearing loss.  The RO denied his claim and the veteran 
appealed.  In a March 13, 1998, decision, the Board denied 
the veteran's claim.  In June 1998, the veteran filed a 
motion for reconsideration of the Board's March 1998 
decision.  The motion was denied in April 1999 and the 
veteran filed a timely Notice of Appeal with the Court 
appealing the March 13, 1998, Board decision.  

In a March 2001 order, the Court granted the Secretary's 
unopposed Motion for Remand of the Board's March 1998 
decision and to Stay Further Proceedings.  Pursuant to the 
actions requested in the Motion, the Court vacated the 
Board's decision denying the veteran an effective date 
earlier than August 1993 for the award of service connection 
for tinnitus and for an increased, compensable, rating for 
his service-connected bilateral hearing loss, and remanded 
those issues to the Board for issuance of a readjudication 
decision that takes into consideration and is in compliance 
with the Veterans Claims Assistance Act of 2000, Pub L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  

In an April 9, 2002, decision, the Board denied the veteran 
entitlement to a compensable rating for bilateral hearing 
loss and for an effective date prior to August 19, 1993, for 
the grant of service connection for tinnitus.  He appealed 
that decision to the Court.  

In a January 2003 order, the Court granted the parties' Joint 
Motion for Remand of the Board's April 2002 decision and to 
Stay Further Proceedings.  Pursuant to the actions requested 
in the Joint Motion, the Court vacated the Board's decision 
denying the veteran an effective date earlier than August 19, 
1993, for the award of service connection for tinnitus and 
for an increased, compensable, rating for his service-
connected bilateral hearing loss, and remanded those issues 
to the Board for issuance of a readjudication decision that 
takes into consideration and is in compliance with the VCAA 
and to afford the veteran a contemporaneous VA audiology 
examination.  


REMAND

In the April 9, 2002, decision, the Board addressed the VCAA 
and noted that all duties were complied with through the 
April 1997 and June 1997 Statements of the Case.  However, in 
the January 2003 Joint Motion, it was argued that the 
communication contained in the veteran's record did not 
satisfy the standard erected by the VCAA.  Specifically, VA 
failed to inform the veteran which evidence VA will seek to 
provide and which evidence the veteran was to provide, citing 
Quartuccio v. Principi, 16 Fed. App. 183, 187 (2002) (decided 
subsequent to the Board's April 2002 decision).  

The Joint Motion also argued that VA failed to discuss 
adequately the amended duty to notify with respect to the 
veteran's claim for service-connected benefits.  
Specifically, VA failed to discuss the requirement that the 
required notice to the veteran of the information and 
evidence necessary to substantiate his claim, indicate what 
portion of any such information or evidence is to be provided 
by which party, and failed to discuss whether the documents 
that it referenced, or any other document in the record, 
satisfied that requirement, citing Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (also decided subsequent to the 
Board's April 2002 decision).  Hence, because VA failed to 
discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See 
Quartuccio, 16 Fed. App. at 187; Charles, 16 Vet. App. at 
373-74.  

Further, the Joint Motion noted that, under the VCAA, VA has 
a duty to assist all claimants in obtaining evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. § 5103A 
(West 2002).  Where a veteran is seeking entitlement to an 
increased rating for a service-connected disability, the duty 
to assist includes providing the veteran with a 
contemporaneous examination.  See Green (Victor v. Derwinski, 
1 Vet. App 121, 124 (1991).  An examination too remote for 
rating purposes cannot be considered "contemporaneous."  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The Joint Motion notes that the veteran has not been afforded 
an examination to assess the severity of his service-
connected hearing loss since May 1997.  Hence, such 
examination is too remote and not contemporaneous, citing 
Caffrey, and that the duty to assist requires that the 
veteran be afforded a new up-to-date examination.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file, 
including the Joint Motion referred to 
above, and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2000) and 38 C.F.R. § 3.159 (2002) 
are fully complied with and satisfied.  

2.  Thereafter, the RO should schedule 
the veteran for a VA examination, by a 
state-licensed audiologist and must 
include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test, to determine 
the current status of the veteran's 
bilateral hearing loss.  The examination 
is to be conducted without the use of 
hearing aids.  All clinical findings 
should be reported in detail.  The 
veteran's claims file is to be made 
available to the medical examiner for 
review.  All examination findings should 
be set forth and incorporated with the 
veteran's claims file.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed, to the 
extent possible, in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Upon completion of the development of 
the record requested by the Board, and 
any other development deemed appropriate 
by the RO, the RO should consider the 
issues of entitlement to an effective 
date earlier than August 19, 1993, for 
the award of service connection for 
tinnitus and entitlement to a compensable 
disability rating for bilateral hearing 
loss.  As for the latter issue, 
consideration is to be given to the 
hearing loss criteria in effect both 
prior to and effective June 10, 1999, 
when regulatory changes amended VA's 
Schedule for Rating Disabilities, and 
applying the more favorable result, if 
any, but with the caveat that if the 
revised version is more favorable, the 
retroactive reach of that regulation can 
be no earlier than the effective date of 
the change.  See 38 U.S.C.A. § 5110(g); 
see also VAOPGCPREC 3-2000 (2000).  

If the action taken remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  

5.  Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


